Citation Nr: 1628361	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of overpayment of educational benefits in the amount of $813.28, to include the validity of the debt.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2006 to December 2007 and from May 2011 to July 2012.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

The Veteran received payment of educational benefits in the amount of $813.28, covering the period from March 5, 2013, to March 31, 2013, to which he was not entitled; however, this overpayment was due solely to VA's administrative error.


CONCLUSION OF LAW

The debt from the overpayment is not valid.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.962, 3.500 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that the debt resulting from an overpayment in the amount of $813.28 for educational benefits was not validly created because it was the result of VA's administrative error.  The overpayment at issue concerns the Veteran's attendance at the Mobile Police Academy during the period from December 10, 2012 to March 4, 2013 for which he utilized educational benefits under the Reserve Educational Assistance Program (REAP).

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A.      § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75   (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

The Veteran has challenged the validity of the debt by claiming that it is solely the result of administrative error on the part of VA.  Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430, 437 (1991).  

In the Veteran's enrollment certification received by VA on January 28, 2013, the Veteran reported that his enrollment in the Mobile Police Academy's Basic Police Techniques course began on December 10, 2012 and would end on March 4, 2013.  On January 31, 2013, VA processed the application and awarded benefits in the amount of $1,595.28 covering the period from December 10, 2012 to January 31, 2013.  However, in processing the application, the course ending date was entered as November 4, 2013 rather than March 4, 2013.  On March 1, 2013, a payment of $938.40 was issued, covering the period from February 1, 2013 to February 28, 2013.  On April 2, 2013, another payment of $938.40 was issued, covering the period from March 1, 2013 to March 31, 2013.  VA subsequently reviewed the file, and, finding the course's ending date to have been entered in error, notified the Veteran in November 2013 that he was overpaid for the period from March 5, 2013 to March 31, 2013 in the amount of $813.28.  

Although the Veteran was not entitled to receive this amount, the evidence shows that the overpayment was due solely to VA's administrative error when entering information for the enrollment period at issue.  There is no argument or indication that the Veteran's action or failure to act had any role in creating the debt, or that he was aware of the erroneous overpayment for any length of time before it was corrected.  Accordingly, the debt is invalid, and the Veteran is not responsible for repayment.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b).  Thus, the question of entitlement to a waiver is moot and need not be discussed.


ORDER

The debt from overpayment of educational benefits in the amount of $813.28 was not properly created and is invalid; the appeal is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


